Name: Commission Regulation (EEC) No 1353/79 of 29 June 1979 extending for the 1979/80 marketing year the detailed rules of application for the granting of a slaughter premium for producers of bovine animals provided for by Regulation (EEC) No 926/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 7. 79 Official Journal of the European Communities No L 163/7 COMMISSION REGULATION (EEC) No 1353/79 of 29 June 1979 extending for the 1979/80 marketing year the detailed rules of application for the granting of a slaughter premium for producers of bovine animals provided for by Regulation (EEC) No 926/77 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 870/77 of 26 April 1977 authorizing Member States to grant a premium on the slaughter of certain adult bovine animals for slaughtering during the 1977/78 marketing year ('), and in particular Article 4 thereof, Whereas Article 1 of Council Regulation (EEC) No 996/78 (2 ) provides for the arrangements laid down in Regulation (EEC) No 870/77 to be extended for the 1978/79 marketing year ; Whereas application of the provisions of Regulation (EEC) No 870/77 has again been extended for the 1 979/80 marketing year by Article 1 of Council Regu ­ lation (EEC) No 1275/79 of 25 June 1979(3); Whereas, accordingly, provision should also be made for extending the provisions of Commission Regula ­ tion (EEC) No 926/77 (4), as amended by Regulation (EEC) No 1046/78 (5), for the 1979/80 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In Articles 2 and 8 of Regulation (EEC) No 926/77, the expression ' 1978/79 marketing year' is in each case replaced by the expression ' 1979/80 marketing year'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 2 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1979 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 106, 29 . 4. 1977, p. 14 . (2 ) OJ No L 130, 18 . 5 . 1978 , p. 3 . (3 ) OJ No L 161 , 29 . 6 . 1979, p. 17 . (4 ) OJ No L 109, 30 . 4 . 1977, p. 4 . (5 ) O J No L 134, 22 . 5 . 1978 , p. 22 .